Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, and 15  were amended. Claims 1-6, 8-13, and 15-20 are pending and have been examined.

Response to Amendment
Upon further review, the objection regarding the specification is withdrawn

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. § 101 have been considered and are not persuasive.
Examiner notes that dynamically adapt the recipe based on the at least one
characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model, wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient is a mental process as the human mind is able to adapt a recipe based on a user characteristic and substitute ingredients even when comparing at least two recipes despite the use of a subjective logic model. The human mind is also able to select an ingredient based on an ingredient attribute such as sweetness, sourness, spiciness, texture, or level of salt. The examiner also notes that per Step 2A, Prong 2 analysis detailed below, this judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims do not integrate the abstract idea into a practical application.

Applicant’s arguments with respect to 35 U.S.C. § 101 rejection of claims 1-6, 8-13, and 15-20 have been considered but are moot in light of the new rejection as listed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to an abstract idea without significantly more. 
Step 1: Claims 1-6 are directed to a method (i.e., process), claims 8-13 are directed to a system (machine/apparatus), and claims 15-20 are directed to a non-transitory computer-readable mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites A computer-implemented method comprising: receiving, by a controller, a request for a recipe from a user (data collection - insignificant extra-solution activity); determining, by the controller, at least one characteristic of the user (data collection - insignificant extra-solution activity); retrieving, by the controller, the recipe from a stored collection of recipes (data collection - insignificant extra-solution activity); dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model, wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient that is determined based at least in part on a country in which the user is located (Mental processes -observation, evaluation, judgment, opinion); and upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color (Mental processes -observation, evaluation, judgment, opinion); and generating output recommendation data that communicates the dynamically adapted recipe to the user (outputting the data - insignificant extra-solution activity), wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located (Mental processes -observation, evaluation, judgment, opinion),
Independent claim 8 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 8 includes the additional limitations of “A computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method comprising:” However, these limitations appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Independent claim 15 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 15 includes the additional limitations of “A computer program product comprising a computer- readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to:” These also appear to be a high level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The collecting (determining and retrieving) steps in claim 1 are recited at a high level of generality (i.e., as a general means of obtaining data for use in the evaluation (adapting) step) and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).
The outputting step in claim 1 is recited at a high level of generality (i.e., as a general means of sending the dynamically adapted recipe via mental process without further user interaction) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Sending the dynamically adapted recipe to a user is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. See applicant's specification [0057-0060] Fig. 3 for generic computer description. The judicial exception is not integrated into a practical application. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recite an abstract idea.
Independent claims 8 and 15 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity. See MPEP 2106.05(d).
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method comprising” are construed as a generic or conventional computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 8, and 15, see below for detail.
Claims 2, 9, and 16 are dependent on independent claims 1, 8, and 15 respectively. The dependent claims recite “determining at least one characteristic of the user consists of determining at least one of a health state, a current context, a cognitive state, and a social state of the user”. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 3, 10, and 17 are dependent on independent claims 1, 8, and 15 respectively. The dependent claims recite “dynamically adapting the recipe comprises adapting an item from a group consisting of an ingredient, a quantity of an ingredient, a food preparation step, an intended texture, a presentation, and a combination with another recipe”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 4, 11, and 18 are dependent on independent claims 1, 8, and 15 respectively. The dependent claims recite “the at least one characteristic of the user is determined based on a user profile of the user”. This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 5, 12, and 19 are dependent on independent claims 1, 8, and 15 respectively. The dependent claims recite “dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient that is more available at a location of the user”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 6, 13, and 20 are dependent on independent claims 1, 8, and 15 respectively. The dependent claims recite “dynamically adapting the recipe comprises adapting the recipe based on a home country of a friend of the user”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US2007/0141540), in view of Hadad (US2019/0244541), further in view of Wolfe (US 2013/0222406), further in view of Xiao (US 2021/0183494), and further in view of Cordier (Taaable: a Case-Based System for personalized Cooking).

Regarding claim 1, Borg teaches a computer-implemented method comprising:
Receiving, by a controller, a request for a recipe from a user ([0053] a recipe request from a customer);
Determining, by the controller, at least one characteristic of the user ([Fig. 3-300] retrieve customer profile);
Retrieving, by the controller, the recipe from a stored collection of recipes ([Fig. 4-412] query recipe records);
Generating output recommendation data that communicates the dynamically adapted recipe to the user ([0021] provides the customer with a recipe);
Borg, however, fails to explicitly teach dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model, Borg also fails to explicitly teach wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient that is, Borg also fails to explicitly teach determined based at least in part on a country in which the user is located, Borg also fails to explicitly teach upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color, and Borg also fails to explicitly teach wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located.
On the one hand, Hadad teaches dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model ([0091] When the user receives a meal recommendation, he may decide to change it. In such an occasion, the system finds a set of replacements that fits the users' preferences and habits while satisfying the constraints mentioned earlier. Hadad goes further in explaining [0024] The diet is calculated automatically using a selected optimization technique, such as integer, linear, quadratic, stochastic programming, dynamic programming or others, to find the diet with the highest ranking for each specific user, namely, this is the diet with the best value for the user based on his/her preference, goals, physique, working out habits and medical conditions. The examiner notes that according to the teachings of Haddad, the diet selection process involves adapting recipes based on some characteristic of the user and the selection of a most fit recipe is based on some optimization technique. The examiner also notes that Borg and Hadad are both considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borg’s recipe selection method to incorporate dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model as taught by Hadad [0091 and 0024] to provide users with nutritional recommendations based on personal needs).
On the other hand, Wolfe teaches determined based at least in part on a country in which the user is located. ([0214] For instance, a user may have a predicted food style based on demographic or location. The examiner notes that according to the teachings of Wolfe, different foods may be selected based on the location of the user. The examiner also notes that Borg/Hadad and Wolfe are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad)’s recipe selection method to incorporate determined based at least in part on a country in which the user is located as taught by Wolfe [0214] to provide users with nutritional recommendations based on personal needs).
Furthermore, Xiao teaches dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight. The examiner notes that Xiao discloses the dynamic substitution of ingredients in recipes. The examiner also notes that Borg/Hadad/Wolfe and Xiao are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe)’s recipe modification technics to incorporate dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient as taught by Xiao [0054] In order to help people consume meals with balanced nutrition.
Furthermore, Cordier teaches upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color ([Page 34, Para. 6] The different steps involved in the overall AKA process are summarized in Fig. 1.13. The knowledge acquisition process starts at the solution test phase of the CBR cycle, when the user is not satisfied with the proposed solution. Repairing a failed adaptation is a two-step process. First, an explanation of the failure is identified through interactions with the user and a predefined explanation pattern is selected and instantiated. Then, the user is asked to choose among as set of repair strategies that are associated to this failure explanation pattern. This approach is inspired from CHEF’s criticbased adaptation [14]. CHEF’s approach to adaptation is to run a simulation and use a causal model to detect and explain potential problems in the generated solution. To solve these problems, CHEF makes use of a set of critics. A critic identifies a set of potential problems that can occur in the adapted solution and associates to them a repair strategy.

    PNG
    media_image1.png
    726
    868
    media_image1.png
    Greyscale

The examiner notes that Cordier teaches in [Fig. 1.13] the adaptation of a recipe based on the feedback of a user where the user may determine that certain ingredients may need to be modified for any reason such as compatibility with other ingredients in the recipe [Page 37, Table 1.2]. For example, a user may determine that pears don’t go well with cinnamon in a recipe for apple pancakes. The user may select to have the pears (or cinnamon) be replaced with a more suitable ingredient. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color as taught by Cordier [Page 34, Para. 6] to adapt a recipe to match a user query [Page 33, Para. 4]).
Furthermore, Cordier teaches wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located ([Page 27, Para. 2] Using the USDA Nutrient database,10 food classes are linked to their nutritional values (sugar, fat, protein, vitamins, etc.) and some weight conversion equivalences, two types of knowledge required for the adaptation of ingredient quantities (cf. Sect. 1.2.2.3). The examiner notes that Cordier teaches [Section 1.2.2.3] that the adaptation of ingredient quantities, which includes weight conversion, is performed after the retrieval of a source recipe, and a first adaptation. The examiner also notes that Cordier also teaches [Page 26, Para. 4] that the recipe source database stores and organizes the recipes by region and country in a two level hierarchy where The dish origin hierarchy contains 41 classes organised around 2 levels. The first level classifies the origin following their regions, such as AfricanLocation, AsianLocation, EuropeanLocation, etc. Each first level class is specialised, at the second level, by the country, origin of the dishes. For example, FrenchLocation, GermanLocation, SpanishLocation, etc. are subclasses of EuropeanLocation.  Cordier also teaches [Page 15, Para. 4] That the ingredient amounts given in recipes are expressed in different units (grams, millilitres, teaspoons, pieces, . . . ). According to the unit used, the variables take their value in R` (grams, millilitres) or N (spoons, pieces)……The quantity of an ingredient can be represented by several variables, conversions between the values of these variables are given by domain knowledge. Therefore, since Cordier requires pulling a source recipe from a source database in order to adapt ingredient quantities [Section 1.2.2.3], which includes weight conversion [Page 15, Para. 4], and since entering any recipe into the source database requires identifying a country to properly store the recipe [Page 26, Para. 4], Cordier requires identifying the country before performing any weight conversion. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located as taught by Cordier [Page 27, Para. 2] to ensure the recipes provided to users are accurate and fulfil their goal [Page 17, Para. 4]).

Regarding claim 2, Borg/Hadad/Wolfe/Xiao teach The computer-implemented method of claim 1, wherein determining at least one characteristic of the user comprises determining at least one of a health state, a current context, a cognitive state, and a social state of the user ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Regarding claim 3, Borg/Hadad/Wolfe/Xiao teach The computer-implemented method of claim 1, wherein dynamically adapting the recipe comprises adapting an item from a group consisting of an ingredient, a quantity of an ingredient, a food preparation step, an intended texture, a presentation, and a combination with another recipe ([0114 - Hadad] Learns the user's eating and working out habits, together with the user's physical information to decide on the nutrients' constraints, plan the ideal meal size and eating time).

Regarding claim 4, Borg/Hadad/Wolfe/Xiao teach The computer-implemented method of claim 1, wherein the at least one characteristic of the user is determined based on a user profile of the user ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Regarding claim 8, Borg teaches a computer system comprising: a memory [memory 102 on FIG. 1]; and a processor [processor 101 on FIG. 1] system communicatively coupled to the memory; the processor system configured to perform a method comprising:
Receiving a request for a recipe from a user ([0053] a recipe request from a customer);
Determining at least one characteristic of the user ([Fig. 3-300] retrieve customer profile);
Retrieving the recipe from a stored collection of recipes ([Fig. 4-412] query recipe records);
Generating output recommendation data that communicates the dynamically adapted recipe to the user ([0021] provides the customer with a recipe);
Borg, however, fails to explicitly teach dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model, and also fails to explicitly teach wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient that is and Borg also fails to explicitly teach determined based at least in part on a country in which the user is located, Borg also fails to explicitly teach upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color, and Borg also fails to explicitly teach wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located.
On the one hand, Hadad teaches dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model ([0091] When the user receives a meal recommendation, he may decide to change it. In such an occasion, the system finds a set of replacements that fits the users' preferences and habits while satisfying the constraints mentioned earlier. Hadad goes further in explaining [0024] The diet is calculated automatically using a selected optimization technique, such as integer, linear, quadratic, stochastic programming, dynamic programming or others, to find the diet with the highest ranking for each specific user, namely, this is the diet with the best value for the user based on his/her preference, goals, physique, working out habits and medical conditions. The examiner notes that according to the teachings of Haddad, the diet selection process involves adapting recipes based on some characteristic of the user and the selection of a most fit recipe is based on some optimization technique. The examiner also notes that Borg and Hadad are both considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borg’s recipe selection method to incorporate dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model as taught by Hadad [0091 and 0024] to provide users with nutritional recommendations based on personal needs).
On the other hand, Wolfe teaches determined based at least in part on a country in which the user is located. ([0214] For instance, a user may have a predicted food style based on demographic or location. The examiner notes that according to the teachings of Wolfe, different foods may be selected based on the location of the user. The examiner also notes that Borg/Hadad and Wolfe are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad)’s recipe selection method to incorporate determined based at least in part on a country in which the user is located as taught by Wolfe [0214] to provide users with nutritional recommendations based on personal needs).
Furthermore, Xiao teaches dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight. The examiner notes that Xiao discloses the dynamic substitution of ingredients in recipes. The examiner also notes that Borg/Hadad/Wolfe and Xiao are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe)’s recipe modification technics to incorporate dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient as taught by Xiao [0054] In order to help people consume meals with balanced nutrition.
Furthermore, Cordier teaches upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color ([Page 34, Para. 6] The different steps involved in the overall AKA process are summarized in Fig. 1.13. The knowledge acquisition process starts at the solution test phase of the CBR cycle, when the user is not satisfied with the proposed solution. Repairing a failed adaptation is a two-step process. First, an explanation of the failure is identified through interactions with the user and a predefined explanation pattern is selected and instantiated. Then, the user is asked to choose among as set of repair strategies that are associated to this failure explanation pattern. This approach is inspired from CHEF’s criticbased adaptation [14]. CHEF’s approach to adaptation is to run a simulation and use a causal model to detect and explain potential problems in the generated solution. To solve these problems, CHEF makes use of a set of critics. A critic identifies a set of potential problems that can occur in the adapted solution and associates to them a repair strategy.

    PNG
    media_image1.png
    726
    868
    media_image1.png
    Greyscale

The examiner notes that Cordier teaches in [Fig. 1.13] the adaptation of a recipe based on the feedback of a user where the user can determine that certain ingredients need to be modified for any reason such as texture compatibility with other ingredients or flavor profile among many other reasons. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color as taught by Cordier [Page 34, Para. 6] to adapt a recipe to match a user query [Page 33, Para. 4]).
Furthermore, Cordier teaches wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located ([Page 27, Para. 2] Using the USDA Nutrient database,10 food classes are linked to their nutritional values (sugar, fat, protein, vitamins, etc.) and some weight conversion equivalences, two types of knowledge required for the adaptation of ingredient quantities (cf. Sect. 1.2.2.3). The examiner notes that Cordier teaches [Section 1.2.2.3] that the adaptation of ingredient quantities, which includes weight conversion, is performed after the retrieval of a source recipe, and a first adaptation. The examiner also notes that Cordier also teaches [Page 26, Para. 4] that the recipe source database stores and organizes the recipes by region and country in a two level hierarchy where The dish origin hierarchy contains 41 classes organised around 2 levels. The first level classifies the origin following their regions, such as AfricanLocation, AsianLocation, EuropeanLocation, etc. Each first level class is specialised, at the second level, by the country, origin of the dishes. For example, FrenchLocation, GermanLocation, SpanishLocation, etc. are subclasses of EuropeanLocation. Therefore, Cordier requires identifying the country before performing any weight conversion. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located as taught by Cordier [Page 27, Para. 2] to ensure the recipes provided to users are accurate and fulfil their goal [Page 17, Para. 4]).

Regarding claim 9, Borg/Hadad/Wolfe/Xiao teach The computer system of claim 8, wherein determining at least one characteristic of the user comprises determining at least one of a health state, a current context, a cognitive state, and a social state of the user ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Regarding claim 10, Borg/Hadad/Wolfe/Xiao teach The computer system of claim 8, wherein dynamically adapting the recipe comprises adapting an item from a group consisting of an ingredient, a quantity of an ingredient, a food preparation step, an intended texture, a presentation, and a combination with another recipe ([0114 - Hadad] Learns the user's eating and working out habits, together with the user's physical information to decide on the nutrients' constraints, plan the ideal meal size and eating time).

Regarding claim 11, Borg/Hadad/Wolfe/Xiao teach The computer system of claim 8, wherein the at least one characteristic of the user is determined based on a user profile of the user ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Regarding claim 15, Borg teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to: 
Receive a request for a recipe from a user ([0053] a recipe request from a customer);
Determine at least one characteristic of the user ([Fig. 3-300] retrieve customer profile);
Retrieve the recipe from a stored collection of recipes ([Fig. 4-412] query recipe records);
Generate output recommendation data that communicates the dynamically adapted recipe to the user ([0021] provides the customer with a recipe);
Borg, however, fails to explicitly teach dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model, and also fails to explicitly teach wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient that is and Borg also fails to explicitly teach determined based at least in part on a country in which the user is located, Borg also fails to explicitly teach upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color, and Borg also fails to explicitly teach wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located.
On the one hand, Hadad teaches dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model ([0091] When the user receives a meal recommendation, he may decide to change it. In such an occasion, the system finds a set of replacements that fits the users' preferences and habits while satisfying the constraints mentioned earlier. Hadad goes further in explaining [0024] The diet is calculated automatically using a selected optimization technique, such as integer, linear, quadratic, stochastic programming, dynamic programming or others, to find the diet with the highest ranking for each specific user, namely, this is the diet with the best value for the user based on his/her preference, goals, physique, working out habits and medical conditions. The examiner notes that according to the teachings of Haddad, the diet selection process involves adapting recipes based on some characteristic of the user and the selection of a most fit recipe is based on some optimization technique. The examiner also notes that Borg and Hadad are both considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borg’s recipe selection method to incorporate dynamically adapting the recipe based on the at least one characteristic of the user, wherein the recipe is adapted based on a comparison of possible adaptations using a subjective logic model as taught by Hadad [0091 and 0024] to provide users with nutritional recommendations based on personal needs).
On the other hand, Wolfe teaches determined based at least in part on a country in which the user is located. ([0214] For instance, a user may have a predicted food style based on demographic or location. The examiner notes that according to the teachings of Wolfe, different foods may be selected based on the location of the user. The examiner also notes that Borg/Hadad and Wolfe are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad)’s recipe selection method to incorporate determined based at least in part on a country in which the user is located as taught by Wolfe [0214] to provide users with nutritional recommendations based on personal needs).
Furthermore, Xiao teaches dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight. The examiner notes that Xiao discloses the dynamic substitution of ingredients in recipes. The examiner also notes that Borg/Hadad/Wolfe and Xiao are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe)’s recipe modification technics to incorporate dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient as taught by Xiao [0054] In order to help people consume meals with balanced nutrition).
Furthermore, Cordier teaches upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color ([Page 34, Para. 6] The different steps involved in the overall AKA process are summarized in Fig. 1.13. The knowledge acquisition process starts at the solution test phase of the CBR cycle, when the user is not satisfied with the proposed solution. Repairing a failed adaptation is a two-step process. First, an explanation of the failure is identified through interactions with the user and a predefined explanation pattern is selected and instantiated. Then, the user is asked to choose among as set of repair strategies that are associated to this failure explanation pattern. This approach is inspired from CHEF’s criticbased adaptation [14]. CHEF’s approach to adaptation is to run a simulation and use a causal model to detect and explain potential problems in the generated solution. To solve these problems, CHEF makes use of a set of critics. A critic identifies a set of potential problems that can occur in the adapted solution and associates to them a repair strategy.

    PNG
    media_image1.png
    726
    868
    media_image1.png
    Greyscale

The examiner notes that Cordier teaches in [Fig. 1.13] the adaptation of a recipe based on the feedback of a user where the user can determine that certain ingredients need to be modified for any reason such as texture compatibility with other ingredients or flavor profile among many other reasons. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate upon a comparison of one or more attributes of the ingredient and the different ingredient, wherein the one or more attributes include a level of sweetness, a level of sourness, a level of salt, an amount of moisture, a spiciness level, an amount of a particular nutrient, a texture, a health effect, and a color as taught by Cordier [Page 34, Para. 6] to adapt a recipe to match a user query [Page 33, Para. 4]).
Furthermore, Cordier teaches wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located ([Page 27, Para. 2] Using the USDA Nutrient database,10 food classes are linked to their nutritional values (sugar, fat, protein, vitamins, etc.) and some weight conversion equivalences, two types of knowledge required for the adaptation of ingredient quantities (cf. Sect. 1.2.2.3). The examiner notes that Cordier teaches [Section 1.2.2.3] that the adaptation of ingredient quantities, which includes weight conversion, is performed after the retrieval of a source recipe, and a first adaptation. The examiner also notes that Cordier also teaches [Page 26, Para. 4] that the recipe source database stores and organizes the recipes by region and country in a two level hierarchy where The dish origin hierarchy contains 41 classes organised around 2 levels. The first level classifies the origin following their regions, such as AfricanLocation, AsianLocation, EuropeanLocation, etc. Each first level class is specialised, at the second level, by the country, origin of the dishes. For example, FrenchLocation, GermanLocation, SpanishLocation, etc. are subclasses of EuropeanLocation. Therefore, Cordier requires identifying the country before performing any weight conversion. The examiner also notes that Borg/Hadad/Wolfe/Xiao and Cordier are considered to be analogous because they are in the same field of dietary recipes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (Borg/Hadad/Wolfe/Xiao)’s recipe modification technics to incorporate wherein dynamically adapting the recipe further comprises converting units of measurement referenced within the recipe to locally-used units of measurement based on the country in which the user is located as taught by Cordier [Page 27, Para. 2] to ensure the recipes provided to users are accurate and fulfil their goal [Page 17, Para. 4]).

Regarding claim 16, Borg/Hadad/Wolfe/Xiao teach The computer program product of claim 15, wherein determining at least one characteristic of the user comprises determining at least one of a health state, a current context, a cognitive state, and a social state of the user ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Regarding claim 17, Borg/Hadad/Wolfe/Xiao teach The computer program product of claim 15, wherein dynamically adapting the recipe comprises adapting an item from a group consisting of an ingredient, a quantity of an ingredient, a food preparation step, an intended texture, a presentation, and a combination with another recipe ([0114 - Hadad] Learns the user's eating and working out habits, together with the user's physical information to decide on the nutrients' constraints, plan the ideal meal size and eating time).

Regarding claim 18, Borg/Hadad/Wolfe/Xiao teach The computer program product of claim 15, wherein the at least one characteristic of the user is determined based on a user profile of the ([0017 - Hadad] The solution is tailored for each user individually and takes into account all aspects of the user's profile—medical, physical activity, cultural constraints, eating habits and culinary preferences).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US2007/0141540) in view of Hadad (US2019/0244541), further in view of Wolfe (US2013/0222406), and further in view of Xiao (US2021/0183494).

Regarding claim 5, Borg/Haddad/Wolfe/Xiao teach the computer-implemented method of claim 1 wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight that is more available at a location of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).

Regarding Claim 12, Borg/Haddad/Wolfe/Xiao teach the computer system of claim 8 wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight that is more available at a location of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).

Regarding Claim 19, Borg/Haddad/Wolfe/Xiao teach the computer program product of claim 15 wherein dynamically adapting the recipe comprises substituting an ingredient of the recipe with a different ingredient ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight that is more available at a location of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US2007/0141540) in view of Hadad (US2019/0244541), further in view of Wolfe (US2013/0222406), and further in view of Xiao (US2021/0183494).

Regarding Claim 6, Borg/Haddad/Wolfe/Xiao teach the computer-implemented method of claim 1 wherein dynamically adapting the recipe comprises adapting the recipe ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight based on a home country of a friend of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).

Regarding Claim 13, Borg/Haddad/Wolfe/Xiao teach the computer system of claim 8 wherein dynamically adapting the recipe comprises adapting the recipe ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight based on a home country of a friend of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).

Regarding Claim 20, Borg/Haddad/Wolfe/Xiao teach the computer program of claim 15 wherein dynamically adapting the recipe comprises adapting the recipe ([0054 - Xiao] One way to minimize this difference may be to change at least one of the plurality of required food ingredients, for example in this instance to replace one of the required food ingredients in the selected recipe with a similar food ingredient that contains more energy (Kcal) per unit weight based on a home country of a friend of the user [0214 - Wolfe] For instance, a user may have a predicted food style based on demographic or location).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aboujassoum - US 2016/0081515 A1
“Aboujassoum teaches the selection of an automated recipe based on user instructions”
Kremen - US 2017 / 0316488 A1
“Kremen teaches a food management method and system”
BHATTACHARYA - US20160179935A1
“Bhattacharya teaches a technique for parsing and modifying a food recipe”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128